El Juez Asociado Señoe Wole,
emitió la opinión del tribunal.
La apelada solicita se desestime el recurso de apelación por falta de notificación; que no la recibió. El abogado del apelante, que vive en Humacao, certifica que envió dicha notificación por correo. El letrado de la apelada reside en San Juan. Somos del criterio de que la prueba de haberse notificado el escrito de apelación debe constar bajo juramento. Artículo 75 del reglamento de este tribunal.
El apelante, sin embargo, solicita permiso para radicar el juramento omitido. En diversas ocasiones hemos permitido se hagan en corte abierta los juramentos necesarios omitidos en escritos originales. Igualmente hemos permitido que se demuestre con prueba aliunde que una corte municipal ha adquirido jurisdicción. Que tal prueba puede ser presentada en una situación algo similar, es el resultado de nuestra decisión en el caso de Berio v. De Santiago, 41 D.P.R. 87. No hallamos razón alguna para distinguir en principio este caso.
 La parte apelada insiste en que no fue realmente notificada. Resolvemos que un apelante cumple suficiente- ' mente con la ley cuando envía la notificación por correo y hace el necesario juramento a este respecto. El artículo 322 del Código de Enjuiciamiento Civil dispone que una notificación queda cumplida al tiempo de hacerse el depósito en el correo.

Debe declararse sin lugar la moción.